DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 13 June 2022.  As directed by the amendment: claims 1 & 5 have been amended, claims 6, 7, 13 & 14 have been cancelled, and no claims have been added.  Thus, claims 1-5 & 8-12 are presently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 & 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 & 6-10 of U.S. Patent No. 11,359,756 (hereafter ‘756). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the reference claims.
Claim 1 of ‘756 recites all of the limitations of instant claims 1 & 5. 
Claims 2-4 & 6-10 of ‘756 are substantially identical to instant claims 2-4 & 8-12, respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Early et al. (US 2014/0020782; hereafter Early) in view of Grimm (US 4,603,594).
Regarding claims 1 & 5, Early discloses (figs. 1-7b) a pipeline plug (100) comprising: 
a plug body (incl. at least 6 & 14), the plug body including an outer housing (6), an interior of the outer housing defining a pressure vessel (para. 29, lines 7-16; para. 33); 
a pressure head (6a & 6b) coupled to the plug body; 
a seal assembly (10a & 10b); 
a gripper assembly (8); 
a movable head (2, including 2a & 2b); and 
an actuation mechanism (incl. at least 4, 20, 204, 206), the actuation mechanism including: a linear actuator (para. 60; including rod 4 / piston 20); and a motor (206) coupled to a gearbox (204).

Early does not explicitly disclose the additional limitations wherein the actuation mechanism includes: a leadscrew, the leadscrew coupled to the movable head; a captive nut, the captive nut positioned within the pressure vessel; and the motor operatively coupled to the captive nut and adapted to rotate the captive nut; or 
wherein the plug comprises a brake assembly (as in claim 1), wherein the brake assembly comprises a brake stator coupled to the outer housing and a brake rotor coupled to a rotating component of the actuation mechanism (as in claim 5). 

Grimm teaches (figs. 1, 2 & 5) an actuation mechanism (i.e. a linear actuator) comprising a leadscrew (i.e. ball screw 38, including helical groove 40; see below), the leadscrew coupled to a moveable head (i.e. the ring / bearing at the rightmost end of fig. 1); a captive nut (42), the captive nut positioned within a device housing (10); and a motor (14), the motor operatively coupled (via planetary gearset including 24, 26 & 46; fig. 2) to the captive nut and adapted to rotate the captive nut (col. 3, line 61 – col. 4, line 2). 
The actuator of Grimm further includes a brake assembly (incl. at least 54, 56, 60, 64; see fig. 2; e.g., col. 4, lines 3-30) comprising a brake stator (56 or 60) coupled to the outer housing (10; via splines 58 & 62, respectively) and a brake rotor (54) coupled to a rotating component of the actuation mechanism (i.e. coupled to shaft 20 via spline 52).
Grimm further suggests “it is to be understood that the actuator may be used with efficacy in any type of system wherein one element is to be positioned with respect to another and it is desired to brake movement of the positionable element near its extremes of travel or where it is desirable to hold a positionable element in a given position in the event of system breakdowns” (col. 3, lines 2-9). 
Regarding the “leadscrew”, it is noted that applicant’s specification states that “Leadscrew 143 may be, for example…, a leadscrew, ball screw, roller screw, or any other screw suitable for translating rotational motion into linear motion known in the art” (para. 22, lines 2-4). In view of the above, the ball screw (38/40) of Grimm is understood to read on a broad reasonable interpretation of the claim term “leadscrew”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipeline plug of Early such that the actuation mechanism includes: a leadscrew, the leadscrew coupled to the movable head; a captive nut, the captive nut positioned within the pressure vessel; and the motor operatively coupled to the captive nut (i.e. via a planetary gearset) and adapted to rotate the captive nut, in view of the teachings of Grimm, as the simple substitution of one known element (i.e. the original linear actuator mechanism of Early) for another (the ball screw type linear actuator mechanism of Grimm) to obtain predictable results (e.g., enabling a more compact arrangement, as the annular motor and gearset of Grimm enable the ball screw to nest within the motor / gearset when contracted; or otherwise enabling the use of a braking assembly as suggested by Grimm, enabling additional holding force to be applied in a given position in the event of a breakdown or at travel extremes, etc.). 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipeline plug of Early (as already modified above to include the actuation mechanism of Grimm) to additionally include a brake assembly, the brake assembly comprising a brake stator coupled to the outer housing and a brake rotor coupled to a rotating component of the actuation mechanism, in view of the teachings of Grimm, to enable a braking / holding force to be applied in a given position in the event of a breakdown or at travel extremes, as suggested by Grimm (e.g. col. 3, lines 6-9).
As a result, the limitations of claims 1 & 5 are met or are otherwise rendered obvious.  

Regarding claim 2, the pipeline plug of Early, as modified above to include the actuation mechanism as taught by Grimm, reads on the additional limitation wherein the device further comprises a gearset (i.e., the planetary gearset as taught by Grimm; including at least 24, 26 & 46) operatively coupled between the motor and the captive nut. It is noted that Early also discloses a gearset (204) operatively coupled to the motor (206).
Regarding claim 3, the pipeline plug of Early, as modified above to include the actuation mechanism as taught by Grimm, reads on the additional limitation wherein the gearset comprises harmonic gearing, epicyclic gearing, or planetary gearing.
As described above, Grimm teaches that the actuation mechanism includes a gearset with planetary gearing (see Grimm col. 2, lines 26-28: “Such mechanism…is additionally provided with a planetary reduction gear train”; see also Grimm col. 3, lines 46-53). 

Regarding claim 4, the pipeline plug of Early, as modified above to include the actuation mechanism as taught by Grimm, reads on the additional limitations wherein the gearset is annular (see Grimm, figs. 1 & 2), and wherein the leadscrew (i.e. 38 / 40 of Grimm; corresponding to rod 4 / piston 20 of Early) passes through the gearset. 
As described in the grounds of rejection for claim 1 above, such a configuration permits a more compact arrangement as the leadscrew can nest within the annular gearset & annular motor when retracted. 

Regarding claim 9, the pipeline plug of Early, as modified above to include the actuation mechanism as taught by Grimm, reads on the additional limitation wherein the device further comprises a thrust structure (i.e. outer portions / mounts of thrust bearings 32 of Grimm; see figs. 1 & 2; col. 3, lines 24-28) mechanically coupled to the outer housing.

Regarding claim 10, the pipeline plug of Early, as modified above to include the actuation mechanism as taught by Grimm, reads on the additional limitation wherein the device further comprises a bearing (i.e. bearings of thrust bearings 32 of Grimm, as shown in figs. 1 & 2) positioned between the thrust structure and the captive nut (42 of Grimm).


Regarding claim 11, the pipeline plug of Early, as modified above to include the actuation mechanism as taught by Grimm, reads on the additional limitations wherein the motor (14 of Grimm) is annular, and wherein the leadscrew passes through the motor (see fig. 1 of Grimm; col. 3, lines 32-33).
As described in the grounds of rejection for claim 1 above, such a configuration permits a more compact arrangement as the leadscrew can nest within the annular gearset & annular motor when retracted. 

Regarding claim 12, the pipeline plug of Early, as modified above, reads on the additional limitations wherein the movable head (2; incl. 2a & 2b), gripper assembly (8), seal assembly (10a & 10b), and pressure head (6a & 6b) are tapered (as indicated below) such that longitudinal movement of the movable head toward the pressure head caused by rotation of the captive nut causes the gripper assembly and seal assembly to extend radially outward (see figs. 2 & 3 vs 4 & 5).

    PNG
    media_image1.png
    253
    735
    media_image1.png
    Greyscale







 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Early in view of Grimm as applied to claim 1 above, and further in view of Lövgren et al. (US 8,621,949; hereafter Lovgren).
Regarding claim 8, Early further discloses that the pipeline plug is provided with a “secondary unset redundancy” in the form of “a pressure spike hydrostatic release mechanism which uncouples the actuator rod 4 from the piston 20…allowing the spring 30 to force the actuator housing 2 away from the pressure vessel housing 6” (para. 61). 
Early does not specifically disclose the limitation wherein the leadscrew is mechanically coupled to the movable head by a frangible link.
Lovgren teaches (e.g. figs 6 & 7) a linear actuator (13) comprising a motor (15), a leadscrew arrangement (6; i.e. “a nut and screw arrangement” col. 4, lines 2-3), and a movable head (incl. 4 & 9), wherein the leadscrew is mechanically coupled to the movable head by a frangible link (e.g. frangible bolts 3 / 10; see col. 4, lines 12-20 & 34-42, published claim 1). 
Lovgren suggests that if an actuator has been damaged, faulty or blocked, operation of the actuator may lead to injuries or equipment damage (e.g. col. 1, lines 20-27). Providing a linear actuator with a frangible link (i.e. “a safety device” having a “sacrificing means”) ensures that “if the actuator comprising the safety device has been subject to damaging forces, the sacrificing means will be broken. Consequently, since it is no longer possible to reset the actuator without servicing, there is a reduced risk of human injuries or equipment damage…” (col. 2, lines 17-24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pipeline plug of Early such that the leadscrew is mechanically coupled to the movable head by a frangible link, in view of the teachings of Lovgren, to act as a sacrificing means of a safety device, disabling the actuating mechanism if the device has been subject to damaging forces, thereby reducing risk of human injuries or equipment damage as suggested by Lovgren (i.e., to provide such a frangible link as the “pressure spike hydrostatic release mechanism” of Early). 
 As a result, the limitations of claim 8 are met, or are otherwise rendered obvious. 



Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                     

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753